              Case 1:21-mj-00020-GMH Document 25 Filed 06/09/21 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 ____________________________________
                                                )
 UNITED STATES OF AMERICA                       )       Case No. 1:21-mj-00020-GMH
                                                )       Mag. Judge: G. Michael Harvey
                    v.                          )
                                                )
         ADAM JOHNSON                           )
                                                )
                                                )
                                                )

    DEFENDANT’S CONSENT MOTION TO CONTINUE STATUS HEARING

         COMES NOW, Adam Johnson, the Defendant, through undersigned counsel, and

 respectfully moves the Court to continue the status hearing currently scheduled for Friday

 June 18, 2021 to on or about Friday August 20, 2021 and to exclude the intervening time

 under the Speedy Trial Act. In support of the Motion, undersigned states:

         1.       Mr. Johnson is before the Court charged in a criminal complaint with one count

of Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful

Authority in violation of 18 U.S.C. 1752(a), one count of Theft of Government Property in

violation of 18 U.S.C. 641, and one count of Violent Entry and Disorderly Conduct on Capitol

Grounds in violation of 40 U.S.C. 5104(e)(2).

         2.       The Defendant remains on release with conditions.

        3.        The government is continuing to provide discovery and the parties are

 continuing negotiations in an attempt to resolve this case short of trial.
        Case 1:21-mj-00020-GMH Document 25 Filed 06/09/21 Page 2 of 2




        4. The parties believe that the requested continuance will allow for further

production and review of discovery and facilitate resolution of this case short of trial.

Therefore,the parties believe exclusion of this time would be appropriate under the

Speedy Trial Act pursuant to 18 U.S.C. §3161(h)(7) as the exclusion would serve the

ends of justice andoutweigh the interest of the public and of Mr. Johnson in a Speedy Trial.


                                                      Respectfully submitted,


                                             By: /s/ Dan Eckhart

                                                      DAN ECKHART
                                                      FL. Bar 0488674
                                                      200 E. ROBINSON ST.
                                                      STE. 1150
                                                      ORLANDO, FL 32801
                                                      dan@daneckhartlaw.com
                                                      Tel: (407) 276-0500
